Citation Nr: 1526585	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-04 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for Parsonage Turner syndrome, including as due to chemical exposure.

3.  Entitlement to service connection for full gestation problems including miscarriages, including as due to chemical exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to December 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision.  


FINDINGS OF FACT

1.  A low back disability was not manifested in service, arthritis of the lumbosacral spine was not manifested within one year after the Veteran's separation from service, and no diagnosed low back disability is shown to be related to her service.

2.  Parsonage Turner syndrome was not manifested during the Veteran's active duty service or for many years thereafter, and it is not shown to be related to her service, to include as due to exposure to chemicals therein.

3.  Full gestation problems including miscarriages were not manifested during the Veteran's active duty service or for many years thereafter, and they are not shown to be related to her service, to include as due to exposure to chemicals therein.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or caused by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for Parsonage Turner syndrome is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  Service connection for full gestation problems including miscarriages is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2011, VA notified the Veteran of the information needed to substantiate and complete her claims, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA back and gynecological examinations in November 2013, which the Board finds to be adequate for reasons that will be discussed below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claim on appeal regarding Parsonage Turner syndrome, the low threshold of McLendon has not been met as there is no evidence that indicates that the claimed disability may be related directly to her service.  Therefore, a VA examination to secure a nexus opinion in this matter is not necessary.  

VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Residuals of a back injury

The Veteran contends that she has a current chronic disability of the low back that was incurred due to an injury in service.

The Veteran's STRs reflect that the Veteran incurred trauma to her back in December 1970 when she fell off a horse onto her back, twisting as she fell.  On physical examination, she was in mild distress, tenderness was noted to the posterior left upper thorax, and there was some muscle spasm on the left.  No deformity was found, and the tenderness along the spine appeared to be superficial.  Treatment included heat and Valium.  The remaining STRs do not reveal significant complaint, treatment, or diagnosis regarding the back.  On December 1972 service separation examination, the Veteran's spine was normal on clinical evaluation; on contemporaneous medical history, she denied any history of recurrent back pain.

On November 2013 VA treatment, the Veteran complained of increased chronic low back pain, on and off for 7 to 8 weeks; she reported a history of recurrent chronic low back pain for 10 years.  She reported that she had seen a chiropractor and her pain had been improved in the past with treatment.  The remaining VA treatment records do not reveal significant complaint, treatment, or diagnosis regarding the low back.

On November 2013 VA examination, the Veteran reported that she was riding a horse for recreation on December 1970 when she was injured.  She reported that, contrary to the STR which indicates she fell while dismounting, she was riding the horse when it reared and she fell off the back, landing on the ground flat on her back.  She reported that she was able to get up, walk a few steps, and then fell more "in shock" than anything else.  The examiner cited the emergency room treatment record from the STRs, noting that there was no assessment or impression made of the nature of the injury.  The Veteran reported that she went back to her quarters, and after a day or two, she was better; she was able to return to duty and had no further pain.  The examiner noted that the Veteran was never seen in the military thereafter for any back pain, and she reported at the time of her discharge she was having no back pain.  The Veteran reported that about 20 years after the fall, in the mid-1990s, she found it increasingly difficult to get out of bed or get up from a couch because of pain in the very low back area; the examiner noted that the Veteran identified the pain site as the low belt line to the mid-lumbar spine, with no pain in the "left upper thorax posterior" which was the site of tenderness after the December 1970 injury.  The Veteran reported that she saw a chiropractor periodically and was told she had hips out of alignment and a crooked back.  The Veteran currently complained of low grade aching constant pain in the low back area, non-radiating, with stiffness and pain upon first getting out of bed.

Following a physical examination, the Veteran's diagnosis was lumbar strain.  The examiner noted that the Veteran's singular visit in the military from falling off a horse was not followed by any continued pain, she had no further treatment, and she did not begin complaining of her current low back pain until 20 years after leaving the military.  The examiner found no causal relationship whatsoever between the Veteran's current back condition and the singular occurrence during military service.

The preponderance of the evidence is against a finding that a chronic low back disability was noted in service or clinically noted post-service prior to 2013, and service connection for residuals of a back injury on the basis that such disability became manifest in service and persisted is not warranted.  In consideration of the above evidence, there is no continuity of symptomatology to support the Veteran's claim under 38 C.F.R. § 3.303(b).  As noted by the 2013 VA examiner, the Veteran affirmatively states that she did not have back pain at discharge and first sought treatment for back pain post-service approximately 20 years after service.  Thus, the evidence, including the Veteran's own statements, are against a finding of chronicity in service and continuity since.  The STRs show a single complaint of back pain, in December 1970.  The fact that the Veteran denied any history of recurrent back pain on a December 1972 report of medical history for discharge purposes does not support a finding of chronicity in service and continuity since.

As arthritis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.  In this regard, there is no evidence that degenerative joint disease or arthritis of any part of the Veteran's spine has been diagnosed at any time.  

Accordingly, the preponderance of the evidence is against the claim of service connection for residuals of a back injury based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to her service.  The Board finds the November 2013 VA examination to be entitled to great probative weight, as it took into account a thorough review of the Veteran's claims file and medical history.  The examiner's opinion was also based on a physical examination complete with X-rays and includes a historically accurate explanation of rationale that cites to factual data.  Further, the examiner clearly reviewed all the evidence of record, including the Veteran's contentions.  

Regarding the Veteran's own opinion that she has a low back disability that is due to her service, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the probable etiology of a disorder such as lumbar strain falls outside the realm of common knowledge of a lay person.  She has no demonstrated or alleged expertise in determining a medical nexus, and she does not offer any supporting medical opinion or medical treatise evidence.  Therefore, her opinion in this matter has no probative value.  

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a back injury, and the claim must be denied.

Parsonage Turner syndrome

The Veteran contends that she has Parsonage Turner syndrome that was caused by her exposure to a chemical spray while she was stationed at Eglin Air Force Base, Florida.  She contends that she was on post police activity when she was hit by some type of chemical spray.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of Parsonage Turner syndrome or any potential symptoms thereof.  On December 1972 service separation examination, the upper extremities and neurologic findings were normal on clinical evaluation; on contemporaneous medical history, the Veteran denied any history of swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; lameness; painful or trick shoulder; neuritis; or paralysis.

VA treatment records from 2011 through 2013 include a medical history of Parsonage Turner syndrome/brachial plexus neuropathy but no current treatment.

In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  

The Veteran's STRs are entirely unremarkable for suggestion of Parsonage Turner syndrome during her period of active duty service, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical finding such as a noteworthy diagnosis.  The same is also true for the many ensuing years, indeed decades after service.  The Board acknowledges that the Veteran is competent to report her symptoms of Parsonage Turner syndrome.  However, as a layperson, she is not also competent to render a probative medical nexus opinion linking any current such disability to her period of active duty service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Furthermore, regarding the Veteran's contention that her Parsonage Turner syndrome is due to chemical exposure in service, the Board notes that there is no evidence that the Veteran was exposed to any such chemical spray in service.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for Parsonage Turner syndrome.  Accordingly, the appeal in the matter must be denied.

Full gestation problems including miscarriages

The Veteran contends her inability to carry out full gestation and history of several miscarriages were caused by her exposure to a chemical spray while she was stationed at Eglin Air Force Base.  She contends that she was on post police activity when she was hit by some type of chemical spray.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding any issues pertaining to gestation, pregnancy, or miscarriage.  In September 1969, she complained of lower abdominal pain and menstrual cramps.  In October 1969, she complained of primary dysmenorrhea since menarche at age 9; an ultrasound of the uterus was normal.  In January 1970, April 1970, July 1970, November 1971, and October 1972, she complained of severe menstrual cramps; the impression was primary dysmenorrhea.  On December 1972 service separation examination, the abdomen and viscera, genitourinary system, and pelvic findings were normal on clinical evaluation.  The examiner noted that the Veteran's menstrual pattern changed in 1971 due to birth control pills with no complications and no sequelae.  The examiner also noted female disorder cramps in the menstrual cycle, treated with unknown pills, and the Veteran reported she still had occasional symptoms.  On contemporaneous medical history, the Veteran reported being treated for a female disorder and having a change in her menstrual pattern.

There is no medical evidence of record of a current disability involving full gestation problems or miscarriages.  The available VA treatment records from November 2011 to November 2013 are silent for any such disability. 

On November 2013 VA examination, the Veteran contended that she was exposed to an unknown chemical while in service at Eglin Air Force Base in Florida in about 1971, which she believes caused her later miscarriages; she reported that she had been pregnant three times and had three miscarriages.  She reported having multiple female/gynecological bleeding/menstrual problems while in service.  She reported that she had a myomectomy prior to her total abdominal hysterectomy in about 1993 due to continued menstrual/bleeding problems; she stated that she still had her ovaries.  She reported the only mild problem since her hysterectomy is stress urinary incontinence.  She noted that a May 2013 mammogram was negative.  The Veteran did not currently have any symptoms related to a gynecological condition, including any diseases, injuries, or adhesions of the female reproductive organs.  She did not have uterine prolapse, enlargement and/or displacement of the uterus, or any condition of the fallopian tubes.  She had never been diagnosed with any conditions of the vulva, vagina, or cervix, or a fistula.  She had not undergone menopause or partial or complete oophorectomy, and there was no evidence of complete atrophy of either ovary, or any other condition of the ovaries.  She had not had any surgical complications of pregnancy.  She reported a history of benign uterine fibroids, chronic pelvic pain/chronic menstrual problems and cramps, and "hemorrhage" prior to undergoing a hysterectomy in 1993.  She did not have any residual conditions or complications due to the fibroids or treatment.  A pelvic examination was normal with surgically absent cervix and uterus.  The diagnoses included primary dysmenorrhea from 1969 to 1972 and status post total abdominal hysterectomy in 1993.

After review of the claims file, the STRs and the medical records, the VA examiner was unable to provide a nexus opinion without resorting to mere speculation.  The examiner found there is insufficient documented evidence in the STRs and/or medical records to support or deny whether the claimed condition of service connection for full gestation problems that resulted in miscarriages occurred in service or was aggravated by military service.  For rationale, the examiner cited the STRs with multiple clinical notes for chronic abdominal and pelvic pain with menstrual problems between September 1969 and November 1972; however, the examiner could find no medical records of gynecological procedures and/or diagnosis during the reported three miscarriages, nor medical records leading to the hysterectomy in about 1993 via the Veteran's report.  The examiner further noted that the Veteran reported only mild urinary stress incontinence as a residual of her hysterectomy.

To the extent that the 2013 VA examiner stated that she was unable to provide an opinion as to whether the claimed condition of service connection for full gestation problems that resulted in miscarriages occurred in service or was aggravated by military service, the Board finds that the examiner provided a sufficient rationale for her inability to provide the opinion.  Jones v. Shinseki, 23 Vet. App. 383 (2010).  The supporting explanation is sufficient rationale for the lack of nexus opinion, as there is simply not enough information in the STRs and elsewhere upon which the examiner could base an opinion.  In addition to providing adequate reasons and bases for their inability to render the requested opinion, the examiner reviewed the entire claims file, including the Veteran's lay statements and the STRs; additionally, the 2013 examination was based, at least in part, on examination and interview of the Veteran.  The VA examination report expressly demonstrates the examiners' review of the Veteran's medical history, both during service and after separation.  For these reasons, the examiner's opinion is afforded great probative value.

The preponderance of the evidence is against a finding that the Veteran's disability involving full gestation problems and miscarriages is related to her service.  The Board finds the November 2013 VA examination to be entitled to great probative weight, as it took into account a thorough review of the Veteran's claims file and medical history.  The examiner's opinion was also based on a physical examination and includes a historically accurate explanation of rationale that cites to factual data.  Further, the examiner clearly reviewed all the evidence of record, including the Veteran's contentions.  

The Board recognizes the Veteran's reported difficulties related to miscarriage.  However, as a layperson, she is not also competent to render a probative medical nexus opinion linking her reproductive problems to her alleged exposure to chemicals during her active duty service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Furthermore, regarding the Veteran's contention that her disability is due to chemical exposure in service, the Board notes that there is no evidence that she was exposed to any specific chemical spray in service. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for full gestation problems including miscarriages.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for residuals of a back injury is denied.

Service connection for Parsonage Turner syndrome, including as due to chemical exposure, is denied.

Service connection for full gestation problems to include miscarriages, including as due to chemical exposure, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


